Opinion by
Mr. Justice Brown,
W. W. Hanna, appellee’s decedent, was the duly elected and qualified collector of taxes in the Borough of Sharon for the years 1902, 1903 and 1904. His accounts as collector for these years were audited by the borough auditors, and their reports show the following liabilities: For the year ending March 2,1903, the report of the auditors showed that the collector was then indebted to the borough on the tax duplicate of 1902 in the sum of $6,262.96; and the report for the year ending March 7, 1904, showed an indebtedness of the said collector to the borough on the tax duplicate of 1903 in the sum of $6,262.96; and the report for the year ending March 7, 1905, showed an indebtedness of the said collector to the borough on the tax duplicate of 1904 in the sum of $7,566.38. No appeal was taken from any one of these reports by the collector or by the borough, and the same, so far as they relate to the accounts of the collector, were spread upon the minutes of the borough council. The report of the borough auditors for the year ending March 3, 1906, shows a total indebtedness against the collector on the tax duplicates for the years 1902, 1903 and 1904 of $8,502.05, against which he was given credit with payment made to the borough treasurer amounting to $6,960.05, leaving a net balance of $1,542 due to the borough on the duplicates for 1902, 1903 and 1904. No appeal was taken from this report, either by the collector or by the borough, and it was spread upon the minutes of the borough council. By due councilmanic action, at meetings held in February and March, 1907, Hanna was exonerated from the payment of certain taxes which appeared in his duplicates for the years 1902, 1903 and 1904, and by the report of the borough auditors for the year ending March 4,1907, in which the exonerations allowed by the borough afi*40thorities were taken into consideration, the borough was found to be indebted to Hanna, who was then out of office, in the sum of $3,424.84. No appeal was taken by the. borough from this report, and it forms the basis of plaintiff’s claim.
It is true, as appellant insists, that the reports of the borough auditors for the years 1902, 1903 and 1904 not having been appealed from, became conclusive as to the liability of the tax collector; but conclusive of what liability? They were conclusive that, on the tax duplicates for the three years which had been placed in his hands and with which he was chargeable, there was a liability by him, after allowing him all credits to which he was entitled, for the respective sums found against him by the auditors. But the liability thus fixed against him, with the conclusiveness of a judgment, could have been subsequently discharged by him, and for all payments which he subsequently might have made on account of this liability he would have become entitled to credit at the next audit of his accounts, and his liability, fixed by the former reports of the auditors, would have been correspondingly reduced. In the duplicates placed in his hands for the years 1902,1903 and 1904 taxes were assessed against various parties, and with these taxes he became charged, from liability for which he could be relieved only by payment or exoneration: Commonwealth v. Maxwell, 34 Pa. Superior Ct. 631. When the taxes thus charged against the collector, constituting a part of his liability as fixed by the borough auditors at the end of each year, were subsequently exonerated to his relief, the effect of the exonerations upon his liability was the same as if the parties taxed had paid into the borough treasury the taxes assessed against them, and such payments by them would have been in relief of the tax collector on his liability upon the duplicates placed in his hands. This is practically the situation before us. The liability of the tax collector, as fixed by the reports of the auditors, was not disturbed. It was *41simply discharged by credits from the borough for taxes with which he had been charged in the duplicates, and which, for reasons regarded as all sufficient by the borough authorities, they exonerated to his relief.
Had the borough council authority to make these ex-onerations several years after the accounts of the tax collector had been audited? No legislation has been cited specifically defining the power of borough authorities to grant exonerations from taxes in relief of a collector or fixing the time within which they must be granted, but the power to so exonerate is distinctly recognized in the Act of June 25, 1885, P. L. 187, regulating the collection of taxes in the boroughs of the Commonwealth, the tenth section of which provides that “exonerations may be made by the authorities and in the same manner as heretofore.” From time immemorial — as is known to all of us — the power to exonerate collectors from liability for uncollected taxes, for reasons satisfactory to the taxing authorities, has been exercised by borough councils, and, in the absence of any statutory prohibition of the exercise of this power, impliedly recognized by the Act of 1885, we shall not say it does not exist.
This action is to enforce a liability against the defendant borough, which was fixed by the report of the borough auditors for the year ending March 4, 1907. From this report the borough took no appeal, and the liability fixed by it has been carried as a liability in every annual statement of the auditors of the borough since the year 1907. If a final settlement by an auditor is conclusive against the officer whose accounts are audited, “Why is it not conclusive in his favor”: Northumberland County v. Bloom, 3 W. & S. 542; Blackmore v. County of Allegheny, 51 Pa. 160; Commonwealth v. Scanlan, 202 Pa. 250. The moral obligation of the borough to relieve Hanna from liability for taxes which the municipal authorities felt could not or ought not to be collected, became a legal one *42after the borough failed to appeal within the proper time from the report of the auditors for the year ending March 4, 1907. The verdict for the plaintiff was practically directed upon undisputed facts, and the judgment on it is affirmed.